








--------------------------------------------------------------------------------

DIENSTVERTRAG
MANAGING DIRECTOR AGREEMENT

--------------------------------------------------------------------------------



zwischen / between
ROFIN-SINAR LASER GMBH
und / and
THOMAS MERK















Dienstvertrag
 
Managing Director Agreement
Zwischen
 
between
•
ROFIN-SINAR Laser GmbH,
vertreten durch die Gesellschafterversammlung, diese vertreten durch Herrn [•]
 
(1)    ROFIN-SINAR Laser GmbH,
 
represented by the shareholders' meeting
 
this represented by Herrn [•]
– nachfolgend "GmbH" –
 
– hereinafter "GmbH" –
Und
 
And
(2)    Herrn Thomas Merk, [•]
 
(2) Mr Thomas Merk, [•]
– nachfolgend "Herr Merk" –
 
– hereinafter "Mr Merk" –
 
 
 
Vorbemerkung
 
Preamble
Herr Merk wurde zum Geschäftsführer der GmbH bestellt. Herr Merk hat die
Bestellung zum Geschäftsführer der GmbH angenommen. Grundlage der Tätigkeit von
Herrn Merk als Geschäftsführer der GmbH ist der nachfolgende Dienstvertrag, mit
dem die gegenseitigen Rechte und Pflichten der Vertragsparteien abschließend
geregelt werden.
 
Mr Merk was appointed managing director of the GmbH. Mr Merk has accepted his
appointment as managing director of the GmbH. The basis for Mr Merk's work as
director of the GmbH is the following Managing Director Agreement, which is to
conclusively govern the mutual rights and duties of the contracting parties.
Dies vorausgeschickt, vereinbaren die Parteien was folgt:
 
Now, therefore, the parties agree as follows:
§ 1    
 
Rechtsstellung, Geschäftsführungsbefugnis
 
§ 1    
 
Legal Position, Managerial Authorisation
(1)    Herr Merk ist Geschäftsführer der GmbH. Er ist zudem "Executive Vice
President and General Manager Industrial Lasers and Systems Business Group" in
der Coherent Gruppe.
 
(1)    Mr Merk shall be the managing director of the GmbH. Additionally, he is
"Executive Vice President and General Manager Industrial Lasers and Systems
Business Group" within Coherent Group.
(2)    Als Geschäftsführer hat Herr Merk die Geschäfte der GmbH nach
 
(2)    As managing director, Mr Merk must conduct the business of the GmbH in
accordance with
•
den Bestimmungen der Gesetze,
 
-    the provisions of statutory law
-    den Bestimmungen des Gesellschaftsvertrages der GmbH,
 
-    the provisions of the articles of association of the GmbH
-    den Beschlüssen und Weisungen des für Geschäftsführerangelegenheiten
zuständigen Organs der GmbH,
 
-    the resolutions and instructions of the body of the GmbH responsible for
matters concerning managing directors
-    einer etwaigen Geschäftsordnung und einem etwaigen Geschäftsverteilungsplan
für die Geschäftsführung,
 
-    any internal rules and any schedule of responsibilities for the management
-    diesem Dienstvertrag sowie
 
-    this Managing Director Agreement and
-    den Weisungen durch den CEO der Coherent, Inc. und ggf. durch den Vorstand
der Coherent, Inc.
 
-    the instructions by the CEO of Coherent, Inc. and, where applicable, the
Board of Directors of Coherent, Inc.
zu führen.
 
 
(1)    Herr Merk vertritt die GmbH nach Maßgabe seiner Bestellung und des
Gesellschaftsvertrages.
 
(3)    Mr Merk shall represent the GmbH in accordance with the provisions of his
appointment and the articles of association.
(2)    Die Befugnis zur Geschäftsführung umfasst die Vornahme aller Maßnahmen im
Rahmen des gewöhnlichen Geschäftsbetriebes der GmbH. Zur Vornahme von
Rechtsgeschäften, welche über den gewöhnlichen Geschäftsbetrieb hinausgehen,
muss die vorherige Zustimmung des hierfür zuständigen Organs der GmbH eingeholt
werden.
 
(4)    The authority to manage the GmbH shall cover all measures in the context
of the usual course of business of the GmbH. Prior consent from the competent
body of the GmbH must be obtained in order to carry out legal transactions that
go beyond the usual course of business.
§ 2    
 
Aufgaben, Verantwortung und Sorgfaltspflicht
 
§ 2    
 
Tasks, Responsibility and Duty of Care
(1)    Das Aufgabengebiet von Herrn Merk ergibt sich aus dem
Geschäftsverteilungsplan für die Geschäftsführung in der jeweils gültigen
Fassung. Die Zuweisung bestimmter Aufgabenbereiche durch den
Geschäftsverteilungsplan entbindet Herrn Merk nicht von seiner
Gesamtverantwortung für die GmbH.
 
(1)    Mr Merk's responsibilities are set out in the currently applicable
version of the schedule of responsibilities for the management. The assignment
of specific responsibilities by the schedule of responsibilities shall not
release Mr Merk from his overall responsibility for the GmbH.
(2)    Herr Merk hat in den Angelegenheiten der GmbH die Sorgfalt und
Gewissenhaftigkeit eines ordentlichen Geschäftsmannes anzuwenden. Er muss sich
bei allen Entscheidungen vom Wohl der GmbH leiten lassen sowie den bei der
Coherent Group geltenden Verhaltenskodex einhalten.
 
(2)    When conducting the business of the GmbH, Mr Merk shall exercise the care
and diligence of a prudent businessman. In all decisions, he must be guided by
the good of the GmbH and in full compliance with the Coherent Group’s applicable
Code of Conduct.
§ 3    
 
Verbundene Unternehmen
 
§ 1    
 
Affiliated Undertakings
(1)    Herr Merk erklärt sich, ohne dass hierfür eine gesonderte Vergütung
seitens der GmbH zu entrichten wäre, zur Übernahme von leitenden Tätigkeiten in
Unternehmen bereit, mit denen die GmbH unmittelbar oder mittelbar verbunden ist
oder in Zukunft verbunden sein wird. Hierzu gehört auch die Bereitschaft zur
Übernahme entsprechender Geschäftsführerpositionen auch im Ausland.
 
(1)    Mr Merk agrees to assume managerial roles in undertakings in which the
GmbH has a direct or indirect interest or will have a direct or indirect
interest in future without any separate remuneration from the GmbH. This shall
include the willingness to assume relevant managing director's positions
including positions abroad.
(2)    Für die Tätigkeit in verbundenen Unternehmen gelten die Pflichten von
Herrn Merk nach diesem Dienstvertrag entsprechend, es sei denn, es wird
schriftlich etwas anderes vereinbart.


 
(2)    The duties of Mr Merk under this Agreement shall apply mutatis
mutandis to work in affiliated undertakings unless agreed otherwise in writing.
§ 4    
 
Umfang der Tätigkeitspflicht, Nebentätigkeit
 
§ 2    
 
Scope of Duties, Secondary Employment
(1)    Die Arbeitszeit von Herrn Merk richtet sich nach den geschäftlichen
Erfordernissen und Bedürfnissen der GmbH und verbundener Unternehmen. Dies
umfasst auch die Verpflichtung, bei Bedarf Samstags-, Sonntags- und
Feiertagsarbeit zu leisten.
 
(1)    Mr Merk's working hours shall depend on the business requirements and
needs of the GmbH and affiliated companies. This shall include the obligation to
work on Saturdays, Sundays and holidays if required.
(2)    Herr Merk hat seine ganze Arbeitskraft sowie seine gesamte geschäftliche
Tätigkeit ausschließlich der GmbH zu widmen.
 
(2)    Mr Merk shall devote his entire working capacity and his entire business
activity exclusively to the GmbH.
(3)    Ohne vorherige in Textform erteilte Zustimmung des für
Geschäftsführerangelegenheiten zuständigen Organs der GmbH darf Herr Merk keine
andere geschäftliche, gewerbliche oder wissenschaftliche Tätigkeit – sei es
entgeltlich oder unentgeltlich – ausüben, an keinem gleichartigen oder
branchenverwandten Unternehmen beteiligt sein, keine Aufsichtsratsmandate oder
ähnliche Funktionen in einem anderen Unternehmen übernehmen und Ehrenämter nur
annehmen, soweit eine gesetzliche Annahmepflicht besteht. Als Beteiligung im
Sinne dieses Absatzes gilt nicht der Erwerb börsennotierter Aktien, soweit er
nicht zu einem maßgebenden Einfluss auf das börsennotierte Unternehmen
führt. Eine erteilte Zustimmung kann unter Einhaltung einer angemessenen Frist
widerrufen werden, wenn die Nebentätigkeit die Interessen der GmbH
beeinträchtigt.
 
(3)    Without prior consent given in text form from the body of the GmbH
responsible for matters concerning managing directors, Mr Merk may not carry out
any other business, commercial or scientific activity – whether in return for
remuneration or not – nor may he hold a participation in any other similar or
branch-related company or assume positions on supervisory boards or similar
positions in other companies, and he may accept honorary positions only if under
statutory obligation to do so. For the purposes of this clause, the acquisition
of shares listed on the stock exchange shall not be deemed participation,
provided this does not lead to controlling influence on the listed company.
Consent granted may be revoked with a reasonable notice period if the secondary
employment is detrimental to the interests of the GmbH.
(4)    Herr Merk erklärt sich zur Übernahme von Ämtern, Funktionen und
Positionen in Verbänden oder anderen Institutionen bereit, soweit seine
Tätigkeit als Geschäftsführer der GmbH dies als zweckmäßig erscheinen lässt.
Herr Merk erkennt an, dass die Übernahme dieser Ämter, Funktionen und Positionen
ausschließlich im Auftrag und im Interesse der Gesellschaft erfolgt. Dies gilt
auch dann, wenn für den Erwerb des Amtes, der Funktion oder der Position private
Mittel aufgewendet wurden, es sei denn, es wird eine von dieser Regelung
abweichende schriftliche Vereinbarung hierzu getroffen. Im Fall seiner
Abberufung oder seiner Freistellung wird Herr Merk sämtliche Ämter, Funktionen
und sonstige Positionen auf Verlangen der Gesellschaft unverzüglich niederlegen.
Auf Wunsch der GmbH hat sich Herr Merk dafür einzusetzen, dass ein anderer von
der GmbH benannter Geschäftsführer an seine Stelle tritt. Im Übrigen wird die
Übernahme von Ämtern, Funktionen und Positionen oder sonstigen Aufgaben bei
Verbänden oder anderen Institutionen nur nach vorheriger Abstimmung mit den für
Geschäftsführungsangelegenheiten zuständigen Organen der GmbH und nur solange
und soweit erfolgen, als nicht die Verpflichtungen aus diesem Dienstvertrag
beeinträchtigt werden. 
 
(4)    Mr Merk is willing to assume offices, positions and functions in
associations or other institutions if this appears expedient in view of his work
as managing director of the GmbH. Mr Merk acknowledges that these offices,
positions and functions are assumed exclusively on behalf of and in the interest
of the company. This shall apply also if private funds were spent for obtaining
the office, position or function unless a written agreement deviating from this
provision is made in this regard. If Mr Merk is dismissed or released from his
obligation to work (put on garden leave), he shall resign from any and all
offices, positions and other functions without delay at the company's request.
At the request of the GmbH, Mr Merk shall use his best efforts to ensure that
another managing director appointed by the GmbH replaces him. Otherwise,
offices, positions and functions or other tasks with regard to associations or
other institutions may be assumed only after prior discussion with the bodies of
the GmbH responsible for managerial matters and only as long as and to the
extent that this does not affect the obligations under this Agreement.
(5)    Veröffentlichungen und Vorträge, welche den Tätigkeitsbereich der
Gesellschaft betreffen, bedürfen der vorherigen in Textform erteilten Zustimmung
des für Geschäftsführerangelegenheiten zuständigen Organs der GmbH. Diese
Zustimmung wird erteilt, sofern durch die beabsichtigte Veröffentlichung bzw.
den Vortrag keine Gefährdung schützenswerter Interessen der GmbH und verbundener
Unternehmen zu befürchten ist.
 
(5)    Publications and lectures relating to the company's area of operations
shall require the prior consent given in text form of the body of the GmbH
responsible for matters concerning managing directors. This consent shall be
granted if no risk to interests of the GmbH and affiliated companies worthy of
protection is to be feared from the intended publication or lecture.
§ 5    
 
Vergütung; Bonus
 
§ 3    
 
Remuneration; Bonus
(1)    Herr Merk erhält von der GmbH im ein festes Jahresbruttogehalt in Höhe
von EUR 350.000,00, das in gleichen Raten bargeldlos monatlich im Nachhinein
bezahlt wird.
 
(1)    Mr Merk shall receive from the GmbH a fixed gross annual salary in the
amount of EUR 350,000.00, which shall be paid in equal instalments in non-cash
form on a monthly basis at the end of the month for which the salary is paid.
(1)    Herr Merk ist berechtigt einen Jahresbonus zu erhalten, der sich nach dem
Grad der Zielerreichung richtet, und der auf 65% des Jahresgehalts nach
vorstehendem Absatz (1) bei 100% Zielerreichung festgelegt ist. Der Coherent
Inc. Variable Compensation Plan findet diesbezüglich Anwendung und ist diesem
Vertrag angefügt. Herr Merk nimmt außerdem an dem Employee Stock Purchase Plan
der Coherent Gruppe teil, vorbehaltlich einer Anstellung bei einem berechtigten
Unternehmen und gemäß der Bedingungen und Beschränkungen des Employee Stock
Purchase Plans; ein Anspruch hierauf besteht nicht. Die Entscheidung über die
Gewährung und den Umfang trifft die GmbH unter Berücksichtigung der
Geschäftsergebnisse nach billigem Ermessen.
 
(1)    Mr Merk is eligible to receive an annual bonus, which will conform to the
degree of target achievement and that shall be fixed at 65% of the annual
remuneration in accordance with (1) above in the event of 100% target
achievement. The Coherent Inc. Variable Compensation Plan is attached to this
agreement and shall apply in this regard. Further, Mr Merk may participate in
the Employee Stock Purchase Plan of Coherent Group, subject to being on payroll
of an eligible entity and subject to the terms and restrictions of the employee
stock purchase plan; there is no entitlement to such benefits. The GmbH shall
decide at its due discretion whether the bonus will be granted and how much it
will be, taking into account the business performance.
(2)    Mit den Zahlungen nach vorstehendem Absatz (1) ist die gesamte Tätigkeit
von Herrn Merk für die GmbH sowie für sämtliche Mehr-, Samstags-, Sonntags- und
Feiertagsarbeit abgegolten.
 
(2)    The payments in accordance with (1) above shall remunerate Mr Merk for
all his work for the GmbH and all extra work and work on Saturdays, Sundays and
public holidays.
§ 6    
 
Nebenleistungen, Dienstwagen, Versicher
 
ungen
 
§ 4    
 
Fringe Benefits, Company Car, Insurance
(1)    Reisekosten und sonstige Aufwendungen, die im Interesse der GmbH
angefallen sind, ersetzt die GmbH im Rahmen der jeweils steuerlich zulässigen
Höchstgrenzen. Für Dienstreisen im eigenen Pkw erhält Herr Merk den jeweils
steuerlich zulässigen Höchstsatz als Kilometergeld.
 
(1)    Travel costs and other expenses that were incurred in the interests of
the GmbH shall be reimbursed by the GmbH in the respective maximum amount
permitted under tax law. For business trips in his own car, Mr Merk shall
receive the maximum rate permitted under tax law as kilometre allowance.
(2)    Herr Merk erhält von der GmbH einen Dienstwagen der Kategorie Audi A 6
oder einer angemessen vergleichbaren Kategorie, den er in angemessenem Umfang
auch privat nutzen darf. Die auf die private Nutzung anfallenden Steuern trägt
Herr Merk. Im Falle einer Freistellung oder eines Widerrufs der Bestellung zum
Geschäftsführer hat Herr Merk den Dienstwagen nebst allem Zubehör und Schlüssel
in ordnungsgemäßen Zustand an die GmbH an deren Sitz herauszugeben;
Entschädigungsansprüche für den Verlust der Nutzungsmöglichkeit stehen Herrn
Merk nicht zu.
 
(2)    The GmbH shall provide Mr Merk with a company car of the category Audi A
6 or reasonably comparable, which he may also use for private purposes to a
reasonable extent. The taxes incurred for the private use shall be borne by Mr
Merk. If Mr Merk is released from his obligation to work (garden leave) or if
his appointment as managing director is revoked, he must return the company car
including all accessories and keys in a proper condition to the GmbH at its
registered office; Mr Merk shall not be entitled to any compensation claims for
loss of use.
(3)    Die GmbH versichert Herrn Merk auf ihre Kosten gegen Unfall und zwar
 
(3)    The GmbH shall insure Mr Merk at its own expense against accidents as
follows:
•
mit EUR 125.000 für den Todesfall und
 
-    EUR 125,000 in the event of death
-    mit EUR 250.000 für den Invaliditätsfall.
 
-    EUR 250,000 in the event of invalidity.
Die Ansprüche aus dem Versicherungsvertrag stehen unmittelbar Herrn Merk bzw. im
Todesfall seinen Erben zu.
 
Mr Merk, or in the event of death his heirs, shall be entitled to any claims
arising from the insurance contract.
(4)    Die Gruppe schließt eine D&O-Versicherung ab, unter der auch Herr Merk
versichert ist und die gleiche Regelungen wie für entsprechende Positionen mit
der Bezeichnung Executive Vice President enthält.
 
(4)    The group shall take out a D&O insurance policy, which shall also include
Mr Merk with the same provisions for other similarly situated individuals with
the title of Executive Vice President.
§ 7    
 
Vergütungsfortzahlung bei Krankheit und
 
Tod
 
§ 5    
 
Continued Payment of Remuneration in the Event of Illness and Death
(1)    Herr Merk ist verpflichtet, dem für Geschäftsführerangelegenheiten
zuständigen Organ der GmbH jede Dienstverhinderung, ihre voraussichtliche Dauer
und ihre Gründe unverzüglich anzuzeigen.
 
(1)    Mr Merk undertakes to inform the body of the GmbH responsible for matters
concerning managing directors of any incapacity for work, its anticipated
duration and the reasons for it without delay.
(2)    Wird Herr Merk durch Arbeitsunfähigkeit infolge Krankheit oder Unfall an
einer Dienstleistung verhindert, ohne dass ihn ein Verschulden trifft, so hat er
Anspruch auf Fortzahlung der Vergütung für den Kalendermonat, in den der Beginn
der Verhinderung fällt sowie für 6 Monate, längstens jedoch bis zur Beendigung
des Dienstverhältnisses. Die Fortzahlung der Vergütung umfasst die Festvergütung
nach vorstehendem § 5 Abs. 1.
 
(2)    If Mr Merk is incapable of carrying out his duties owing to illness or
accident for which he bears no fault, he shall be entitled to continued payment
of remuneration for the calendar month in which such incapacity commences and
for 6 additional months thereafter, but no longer than until the end of his
employment. This continuation of payment of remuneration shall cover the fixed
salary set out in Article 5 (1) of this Managing Director Agreement.
(3)    Im Falle des Ablebens von Herrn Merk erhalten seine Hinterbliebenen
(Witwe bzw. Lebenspartner im Sinne des LPartG und unterhaltsberechtigte Kinder
bis zur Vollendung des 25. Lebensjahres) als Gesamtgläubiger die Festbezüge
gemäß vorstehendem § 5 Abs. 1 für den Sterbemonat sowie für einen weiteren
Kalendermonat fortbezahlt, längstens jedoch bis zu dem Zeitpunkt, zu dem das
Dienstverhältnis ohne Tod geendet hätte.
 
(3)    In the event of Mr Merk's death, his surviving dependents (widow/widower
or domestic partner within the meaning of the German Civil Partnership Act
(LPartG) and children entitled to support up to the age of 25), as joint and
several creditors, shall continue to receive the fixed remuneration pursuant to
Article 5 (1) above for the month of his death and one additional month, but not
beyond the date on which the employment would have ended had he not died.
Eine eventuelle Tantieme wird anteilig – bezogen auf den Todeszeitpunkt –
bezahlt.
 
Any profit-related bonus shall be paid pro rata – with reference to the date of
his death.
§ 8    
 
Geheimhaltung, Rückgabepflicht,
 
Erfindungen, Arbeitsergebnisse, Urheberrechte
 
§ 6    
 
Confidentiality, Duty to Return Company Property, Inventions, Work Products,
Copyright
(1)    Soweit nicht anders geregelt, gilt folgender § 8:
 
(1)    Unless stipulated differently, the following Article 8 shall apply:
(2)    Herr Merk verpflichtet sich, über alle ihm während seiner Tätigkeit zur
Kenntnis gelangten vertraulichen geschäftlichen Angelegenheiten der GmbH sowie
mit dieser verbundenen Unternehmen (einschließlich, aber nicht abschließend
jeder vertraulicher Information von verbundenen Unternehmen wie Coherent Inc.
und deren Tochtergesellschaften) und deren Geschäftspartner, insbesondere über
Geschäfts- und Betriebsgeheimnisse, Entwicklungsarbeiten, Konstruktionen,
Strategien, Preisgestaltung, Planung und Kundenbeziehungen, Stillschweigen zu
bewahren und diese Informationen weder für sich noch für Dritte zu verwenden.
Solche Angelegenheiten dürfen unbefugten Personen außerhalb und innerhalb des
Unternehmens nicht zugänglich gemacht werden. Die Verpflichtung gilt auch nach
Beendigung des Dienstverhältnisses.
 
(2)    Mr Merk undertakes to keep confidential all knowledge of business matters
of the GmbH and of undertakings affiliated with it (including, without
limitation, any confidential information of a related company, such as Coherent,
Inc. and its subsidiaries) and their business associates to which he gains
access during his work, including without limitation business and operational
secrets, development work, construction, strategies, pricing, planning and
customer relationships, and shall not use this information either for himself or
for third parties. Unauthorized persons both within and outside the undertaking
shall not be given access to such matters. This obligation shall continue to
apply even after the termination of the employment relationship.
(3)    Herr Merk ist verpflichtet, alle seine dienstliche Tätigkeit betreffenden
Betriebsmittel und Schriftstücke, einschließlich seiner eigenen geschäftlichen
Aufzeichnungen jedweder Art und Form, als anvertrautes Eigentum der GmbH zu
behandeln, sorgfältig unter Verschluss aufzubewahren und während der Dauer der
Geschäftsführertätigkeit auf Verlangen der GmbH jederzeit, im Übrigen bei
Beendigung des Dienstverhältnisses unaufgefordert und vollständig der GmbH
auszuhändigen. Ein Zurückbehaltungsrecht an vorgenannten Gegenständen steht
Herrn Merk nicht zu.
 
(3)    Mr Merk shall be obligated to treat all operating resources and documents
concerning his contractual work, including his own business records in any type
and form, as the property of the GmbH entrusted to him, to store them carefully
under lock and key and to return them in full to the GmbH at the request of the
GmbH at any time during his term of office and otherwise without special request
upon termination of his employment. Mr Merk shall not have any right of
retention with regard to the above-mentioned objects.
(4)    Herr Merk überträgt der GmbH mit Abschluss dieses Vertrages das Eigentum
an sämtlichen von ihm im Rahmen und/oder im Zusammenhang mit seiner Tätigkeit
für die GmbH geschaffenen und oder entwickelten Arbeitsergebnissen, insbesondere
Erfindungen und sonstige wissenschaftliche und technische Erkenntnisse,
Weiterentwicklungen und Verbesserungsvorschläge, Computerprogramme und
Dokumentationen jeglicher Art. Sofern eine solche Übertragung wie beispielsweise
bei von ihm geschaffenen urheberrechtlich geschützten Werken nicht möglich ist,
räumt Herr Merk der GmbH ein ausschließliches, unwiderrufliches und inhaltlich,
zeitlich und räumlich unbeschränktes Nutzungs- und Verwertungsrecht für alle
bekannten und künftig bekannt werdenden Nutzungsarten, einschließlich des Rechts
zur Vergabe von Unterlizenzen, an solchen Arbeitsergebnissen (urheberrechtlich
geschützten Werken) ein.
 
(4)    In concluding this Agreement, Mr Merk transfers to the GmbH title to any
and all work products created and/or developed by him in the course of and/or in
connection with his work for the GmbH, including without limitation inventions
and other scientific and technical findings, further developments and proposals
for improvements, software and documentations of any kind. If such a transfer of
title should not be possible, for example, with regard to works created by him
that are protected by copyright, Mr Merk shall grant to the GmbH an exclusive
and irrevocable utilisation and exploitation right, unlimited in terms of
content, time and territory, for all known types of use and all types of use
that become known in the future, including the right to issue sub-licences, to
such work products (works protected by copyright).
(5)    Herr Merk wird die GmbH unverzüglich über die von ihm geschaffenen und
oder entwickelten Arbeitsergebnisse, insbesondere Erfindungen und sonstige
wissenschaftliche und technische Erkenntnisse, Weiterentwicklungen und
Verbesserungsvorschläge, Computerprogramme und Dokumentationen jeglicher Art
informieren und die GmbH auf Wunsch bei der Erlangung und Aufrechterhaltung von
Patentschutz oder sonstigen gewerblichen Schutzrechten sowie ggf. deren
Durchsetzung unterstützen, insbesondere unverzüglich die hierfür erforderlichen
Dokumente, Berichte und/oder Formulare sowie etwaig erforderliche, auf die
konkrete Erfindung, Weiterentwicklung etc. bezogenen Übertragungserklärungen zur
Verfügung stellen. Herr Merk hat alles zu unterlassen, was die Erlangung und
Aufrechterhaltung von Patentschutz oder sonstigen gewerblichen Schutzrechten
oder ihre Durchsetzung verhindern oder ihr schaden könnte, insbesondere über
sämtliche Arbeitsergebnisse, einschließlich Erfindungen, technische
Verbesserungsvorschläge und sonstige wissenschaftliche und technische
Erkenntnisse Stillschweigen zu bewahren.
 
(5)    Mr Merk shall inform the GmbH without delay of the work products created
and/or developed by him, including without limitation inventions and other
scientific and technical findings, further developments and proposals for
improvements, software and documentation of any type and support the GmbH at its
request in obtaining and maintaining patents and other industrial property
rights and their enforcement, including without limitation providing the
documents, reports and/or forms necessary for this purpose and any required
transfer certificates relating to a specific invention, further development,
etc. Mr Merk shall refrain from doing anything that could prevent the patents or
other industrial property rights from being obtained or maintained or from being
enforced or that could damage such patents or other industrial property rights,
including without limitation keeping any and all work products, including
inventions, proposals for technical improvements and other scientific and
technical findings confidential.
(6)    Sämtliche Rechte von Herrn Merk an den im Rahmen oder im Zusammenhang mit
seiner Tätigkeit für die GmbH entwickelten oder geschaffenen Arbeitsergebnissen,
insbesondere Erfindungen und sonstige wissenschaftliche und technische
Erkenntnisse, Weiterentwicklungen und Verbesserungsvorschläge, Computerprogramme
und Dokumentationen jeglicher Art sind durch die vereinbarte Vergütung
abgegolten und gelten als angemessen vergütet, und zwar auch für die Zeit nach
Beendigung des Dienstvertrages.
 
(6)    The stipulated remuneration shall be deemed to compensate Mr Merk
adequately for any and all rights to the work products developed or created in
the course of or in connection with his work for the GmbH, including without
limitation inventions and other scientific and technical findings, further
developments and proposals for improvements, software and documentation of any
kind, also for the time after termination of his employment contract.
(7)    Herr Merk wird der GmbH ein unwiderrufliches und inhaltlich, zeitlich und
räumlich unbeschränktes und, sofern möglich, ausschließliches Nutzungsrecht (im
Falle von Urheberrechten für alle bekannten und künftig bekannt werdenden
Nutzungsarten), einschließlich des Rechts zur Vergabe von Unterlizenzen an
sämtlichen nicht im Zusammenhang mit seiner Tätigkeit für die GmbH entwickelten
oder geschaffenen Erfindungen und technischen Verbesserungsvorschlägen,
wissenschaftlichen Erkenntnissen, gewerblichen Schutzrechten, Unterlagen, Werken
und Computerprogrammen einräumen, sofern diese zur Nutzung und Verwertung der
von ihm im Rahmen oder im Zusammenhang mit seiner Tätigkeit für die GmbH
entwickelten oder geschaffenen Arbeitsergebnisse erforderlich ist, und die GmbH
unverzüglich nach Kenntniserlangung auf eine solche notwendige Nutzung
hinweisen.
 
(7)    Mr Merk shall grant to the GmbH an irrevocable and, if possible,
exclusive utilisation right, unlimited in terms of time and territory (for
copyrights for all known types of use and all types of use that become known in
the future), including the right to issue sub-licences, to any and all
inventions and proposals for technical improvement, scientific findings,
industrial property rights, documents, works and software developed or created
not in connection with his work for the GmbH, if this is necessary for the use
and exploitation of the work products developed or created by him in the course
of or in connection with his work for the GmbH and notify the GmbH of such a
necessary use without delay after having gained knowledge of this.
§ 9    
 
Urlaub
 
§ 7    
 
Leave
(1)    Herr Merk hat in jedem Kalenderjahr Anspruch auf einen Erholungsurlaub
von 30 Arbeitstagen. Arbeitstage im Sinne dieser Regelung sind alle Kalendertage
mit Ausnahme von Samstagen, Sonntagen und gesetzlichen Feiertagen am jeweiligen
satzungsmäßigen Sitz der Gesellschaft. Bei unterjährigem Beginn oder Ende dieses
Dienstvertrages wird der Urlaub in diesem Kalenderjahr zeitanteilig gewährt.
 
(1)    Mr Merk shall be entitled to annual leave of 30 working days. Working
days shall be defined as all calendar days with the exception of Saturdays,
Sundays and public holidays at the respective company's registered place of
business. If this Agreement begins or ends during a year, the leave in such year
shall be granted pro rata temporis.
(2)    Die zeitliche Lage des Urlaubs hat unter Berücksichtigung der
geschäftlichen Belange der GmbH im Einvernehmen mit dem für
Geschäftsführerangelegenheiten zuständigen Organ der GmbH und in kollegialer
Abstimmung mit den übrigen Mitgliedern der Geschäftsführung zu erfolgen. Herr
Merk hat dem für Geschäftsführerangelegenheiten zuständigen Organ der GmbH und
den übrigen Mitgliedern der Geschäftsführung mitzuteilen, wie er im Urlaub
kurzfristig erreichbar ist.
 
(2)    The leave shall be scheduled in consideration of the business interests
of the GmbH in agreement with the body of the GmbH responsible for matters
concerning managing directors and in coordination with the other members of
management. Mr Merk shall inform the body of the GmbH responsible for matters
concerning managing directors and the other members of management how he can be
reached quickly while he is on leave.
(3)    Kann Herr Merk aus geschäftlichen oder in seiner Person liegenden Gründen
den Urlaub nicht oder nicht vollständig bis zum Ablauf des jeweiligen
Kalenderjahres nehmen, so bleibt ihm der Anspruch auf Urlaub insoweit bis zum
30.06. des jeweiligen Folgejahres erhalten. Kann aus geschäftlichen Gründen auch
bis zu diesem Zeitpunkt der übertragene Urlaub nicht oder nicht vollständig
genommen werden, so ist er Herrn Merk finanziell auf Basis des Durchschnitts der
Festvergütung gemäß vorstehendem § 5 Abs. 1 während der letzten zwölf Monate des
Dienstvertrages abzugelten. Im Übrigen verfällt der Urlaub ersatzlos.
 
(3)    If Mr Merk is unable to take his leave in whole or in part for business
or personal reasons by the end of the respective calendar year, he may carry
over the outstanding leave until 30 June of the following year. If the leave
cannot be taken in whole or in part for business reasons by this date, Mr Merk
shall receive financial compensation on the basis of the average fixed salary as
set out in Article 5 (1) of this Agreement over the previous twelve months of
the contractual relationship. Otherwise, the leave shall be forfeited without
compensation.
(4)    Offene Urlaubsansprüche von Herrn Merk, die wegen Beendigung dieses
Dienstvertrages ganz oder teilweise nicht in Anspruch genommen werden konnten,
sind mit der letzten Gehaltsabrechnung abzugelten. Die Abgeltung erfolgt auf
Basis des Durchschnitts der Festvergütung gemäß vorstehendem § 5 Abs. 1 während
der letzten zwölf Monate des Dienstvertrages.
 
(4)    Mr Merk's remaining leave entitlements that could not be taken in whole
or in part because of the termination of this contractual relationship shall be
compensated for on the last salary statement. The compensation shall be made on
the basis of the average fixed salary as set out in Article 5 (1) of this
Agreement over the previous twelve months of the contractual relationship.
§ 10    
 
Vertragsdauer, Koppelungsabrede, Freistellung, Kontrollwechsel
 
§ 8    
 
Term of Agreement, Linking Agreement, Garden Leave, Change of Control
(1)    Dieser Dienstvertrag tritt mit Wirkung ab dem 8. November 2016 in Kraft
und ist auf unbestimmte Zeit geschlossen. Bis einschließlich des Monats Dezember
2018 können beide Parteien die ordentliche Kündigung dieses Dienstvertrags mit
einer Frist von 24 Monaten zum Ende eines Monats erklären. Ab Januar 2019 können
beide Parteien die Kündigung dieses Dienstvertrags mit einer Frist von 6 Monaten
zum Ende eines Monats ordentlich erklären.
 
(1)    This Agreement shall come into force as of November 8, 2016 and shall be
concluded for an indefinite time. Until and including the month of December
2018, ordinary notice of termination of this Agreement may be given by either
party with a notice period of 24 months effective at the end of a month. As of
January 2019, ordinary notice of termination of this Agreement may be given by
either party with a notice period of 6 months effective at the end of a month.
(2)    Dieser Dienstvertrag endet im Fall der Abberufung von Herrn Merk als
Geschäftsführer im Sinne einer Koppelungsabrede automatisch mit einer der unter
§ 10 (1) geregelten Kündigungsfrist entsprechenden Auslauffrist, ohne dass es
des Ausspruchs einer Kündigung bedarf. Die Auslauffrist beginnt mit dem Zugang
des Abberufungsbeschlusses bei Herrn Merk.
 
(2)    This Agreement shall terminate automatically in the event Mr Merk's
appointment as managing director is revoked, in the sense of a linking agreement
with an expiration period corresponding to the notice period set out in Article
10 (1) of this Managing Director Agreement without notice of termination being
necessary. The expiration period shall begin when Mr Merk receives the
resolution revoking his appointment.
(3)    Das Recht zur außerordentlichen Kündigung aus wichtigem Grund bleibt
beiderseits unberührt.
 
(3)    This shall not affect the right of either party to terminate without
notice for good cause.
(4)    Jede Kündigung bedarf der Schriftform. Eine ohne Beachtung dieser Form
ausgesprochene Kündigung ist rechtsunwirksam.
 
(4)    Any notice of termination must be in written form. Any notice of
termination that does not comply with the written form requirement shall be
invalid.
(5)    Unbeschadet vorstehender Regelungen endet das Dienstverhältnis, ohne dass
es des Ausspruchs einer Kündigung bedarf, mit Ablauf des Monats, in dem Herr
Merk die Voraussetzungen für den Anspruch auf eine Regelaltersrente in der
gesetzlichen Rentenversicherung erfüllt hat oder zu dem Zeitpunkt, ab dem Herr
Merk eine Altersrente, gleich aus welchem Rechtsgrund, bezieht. Das
Dienstverhältnis endet ebenfalls ohne Kündigung mit Ablauf des Monats, in dem
Herrn Merk der Bescheid eines Rentenversicherungsträgers über eine unbefristete
Rente wegen Erwerbsminderung zugeht. Sofern der entsprechende Rentenbezug später
beginnt, endet das Arbeitsverhältnis erst mit Ablauf des dem Rentenbeginn
vorhergehenden Tages. Die GmbH ist unverzüglich über den Zugang des
Rentenbescheids zu informieren.
 
(5)    Without prejudice to the above provisions, the contractual relationship
shall end at the end of the month in which Mr Merk becomes eligible for a
pension from the federal pension insurance (because he has reached standard
retirement age) or at the time Mr Merk draws a retirement pension for any legal
reason. The contractual relationship shall also end without notice of
termination at the end of the month in which Mr Merk receives notice from a
retirement insurance institution that he is entitled to draw a rate
reduced-earning-capacity pension for an unlimited period. If the respective
pension commences later, the employment relationship shall not end until the end
of the day before the day on which the pension commences. The GmbH must be
informed without delay of the receipt of the pension notice.
(6)    Die GmbH ist berechtigt, Herrn Merk unter Fortzahlung seiner
vertragsgemäßen Vergütung jederzeit, insbesondere im Falle der Abberufung als
Geschäftsführer und nach Ausspruch einer Kündigung, gleich von welcher Seite sie
erfolgt, oder im Zusammenhang mit dem Abschluss eines Aufhebungsvertrages von
der Verpflichtung zur Erbringung der Dienstleistung freizustellen. Soweit die
GmbH keine näheren Festlegungen bei der Freistellung trifft, erfolgt die
Freistellung zunächst unwiderruflich für die Dauer und unter Anrechnung des noch
offenen Urlaubs und sonstiger Freizeitausgleichsansprüche, die damit erledigt
sind. Im Anschluss daran bleibt die Freistellung widerruflich aufrecht erhalten,
falls im Zusammenhang mit der Abwicklung des Vertragsverhältnisses Fragen
bestehen oder eine vorübergehende Tätigkeit aus betrieblichen Gründen notwendig
wird. Der Vertrag im Übrigen wird von der Freistellung nicht berührt. Insoweit
bestehen insbesondere die Verschwiegenheitspflicht und das vertragliche
Wettbewerbsverbot fort. Anderweitiger Verdienst wird lediglich während der
widerruflichen Freistellungszeit (also insbesondere in der Zeit außerhalb des
Urlaubs) gemäß § 615 Satz 2 BGB angerechnet.
 
(6)    The GmbH shall be entitled to put Mr Merk on garden leave (released from
his duties) while continuing to pay his contractual remuneration, particularly
in the event of a revocation of his appointment as managing director and after
notice of termination of his contract, regardless of which party gives notice,
or in connection with the conclusion of a termination/separation agreement. As
long as the GmbH does not decide on any more detailed specifications with regard
to such garden leave, the garden leave shall initially be irrevocable for the
duration of any still outstanding leave and other entitlements to compensatory
time off in lieu of overtime pay and deducted from such outstanding leave and
entitlements to compensatory time off in lieu of overtime pay, which shall then
be deemed settled. The garden leave shall remain in effect after the leave and
entitlements to compensatory time off in lieu of overtime pay have been used up
and be revocable in case questions arise regarding the winding up of the
contractual relationship or temporary work becomes necessary for operational
reasons. In all other respects, the Agreement shall not be affected by such
garden leave. In this respect, the confidentiality duty and the contractual
non-compete covenant, in particular, shall remain in effect. Any income earned
elsewhere shall be deducted pursuant to § 615 sentence 2 of the Civil Code only
during the time of revocable garden leave (that is, particularly during the time
exceeding the leave entitlement).
(7)    Bei jedem relevanten Ereignis bis einschließlich 7. November 2017 nimmt
Herr Merk nimmt am gegenwärtigen Rofin-Sinar Change of Control Plan ("Executive
Transition Agreement") vom 16. März 2016 teil. Bei jedem relevanten Ereignis ab
dem 8. November 2017 findet der Change of Control Plan der Coherent Gruppe, wie
hier beigefügt, Anwendung und ersetzt den Rofin-Sinar Change of Control Plan
sowie wie jeden sonstigen Change of Control Plan.
 
(7)    For any relevant event until including November 7, 2017, Mr Merk
participates in his current Rofin-Sinar Change of Control Plan ("Executive
Transition Agreement") of March 16, 2016. For any relevant event as of November
8, 2017 the Change of Control Plan of Coherent Group as attached hereto will
apply and supersede the Rofin-Sinar Change of Control Plan as well as any other
Change of Control Plan.
§ 11    
 
Wichtiger Hinweis zum Datenschutz und zur Datenverarbeitung
 
§ 9    
 
Important Information on Data Privacy Protection and Data Processing
Herr Merk erklärt sich einverstanden, dass
 
Mr Merk agrees with the following:
zur Abwicklung des Dienstverhältnisses personenbezogene Daten (z.B.
Gehaltsfindung, Gehaltsabrechnung, Urlaubserfassung, Personalplanung und
–entwicklung) bei der GmbH und verbundenen Unternehmen erhoben, genutzt und
verarbeitet werden und
 
Personal data (for example, salary calculation, salary statements, leave
records, personnel planning and development) will be collected, used and
processed for administration purposes at the GmbH and affiliated companies and
dass diese personenbezogenen Daten Dritten zum Zwecke der Weiterverarbeitung im
Rahmen der Abwicklung des Dienstverhältnisses im Auftrag der GmbH überlassen
werden,
 
that such personal data will be disclosed to third parties for further
processing for administrative purposes by order of the GmbH
wenn und soweit dies auf Grund der datenschutzrechtlichen Bestimmungen
(insbesondere des Bundesdatenschutzgesetzes, BDSG) zulässig ist.
 
if and to the extent this is permissible on the basis of the data privacy
protection regulations (in particular, the German Federal Data Protection Act
(Bundesdatenschutzgesetz, BDSG)).
Herr Merk ist zum verschwiegenen Umgang mit personenbezogenen Daten
verpflichtet. Dies betrifft sowohl personenbezogene Daten von Kollegen und
Mitarbeitern aber auch von Kunden. Diese Verpflichtung zur Einhaltung des
Datengeheimnisses besteht auch nach Beendigung des Dienstverhältnisses fort. Im
Übrigen gelten die Bestimmungen des Bundesdatenschutzgesetzes (BDSG).
 
Mr Merk shall be obligated to treat personal data as confidential. This applies
to personal data relating to both colleagues and employees, but also to
customers. This obligation to comply with data privacy protection rules shall
remain in effect even after termination of this contractual relationship.
Otherwise, the provisions of the German Federal Data Protection Act shall apply.
§ 12    
 
Ablösung bisheriger Verträge, Nebenabreden
 
§ 10    
 
Supersession of Previous Agreements/Side Agreements
Dieser Dienstvertrag beinhaltet alle gegenwärtigen Vereinbarungen zwischen den
Parteien betreffend die Anstellung von Herrn Merk und ersetzt sämtliche zwischen
Herrn Merk und der GmbH sowie zwischen Herrn Merk und mit der GmbH verbundenen
Unternehmen zuvor vereinbarten Arbeits- und Anstellungsverträge. Wegen des
"Executive Transition Agreement" findet § 10 (7) dieser Vereinbarung Anwendung.
Nebenabreden wurden nicht getroffen.
 
This Agreement contains all current agreements between the parties regarding the
appointment of Mr Merk and supersedes all employment and service agreements
between Mr Merk and the GmbH and between Mr Merk and undertakings affiliated
with the GmbH. For the "Executive Transition Agreement", Article 10 (7) of this
Managing Director Agreement of this agreement shall apply. No side agreements
have been concluded.
§ 13    
 
Schriftform
 
§ 11    
 
Written Form
Änderungen und Ergänzungen dieses Dienstvertrages bedürfen zu ihrer Wirksamkeit
der Schriftform (§ 126 BGB); die elektronische Form (§ 126a BGB) und die
Textform (§ 126b BGB) sind ausgeschlossen. Dies gilt auch für die Aufhebung,
Änderung oder Ergänzung des Schriftformerfordernisses selbst. Individuelle
Vereinbarungen haben stets Vorrang und gelten auch ohne Beachtung des
Formerfordernisses (§ 305b BGB).
 
Any amendments and additions to this Agreement must be made in written form
(§ 126 of the Civil Code) to be valid; this excludes electronic form (§ 126a of
the Civil Code) and text form (§ 126b of the Civil Code). This also applies to
any revocation of, amendment to or addition to the written-form requirement
itself. Individual agreements shall always take precedence and shall apply
regardless of the written form requirement (§ 305 b of the Civil Code).
§ 14    
 
Gerichtsstand, Ausschluss des Ur
 
kundenprozesses
 
§ 12    
 
Place of Jurisdiction, Exclusion of Summary Procedure (Relying Entirely on
Documentary Evidence)
(1)    Gerichtsstand für alle Streitigkeiten über Rechte und Pflichten aus
diesem Dienstvertrag einschließlich seiner Wirksamkeit ist der Sitz der GmbH.
 
(1)    Place of jurisdiction for all disputes regarding rights and duties under
this Agreement, including its validity, shall be the GmbH's registered place of
business.
(2)    Vorstehender Absatz 1 gilt auch für alle Streitigkeiten über Rechte und
Pflichten, die mit diesem Dienstvertrag in Zusammenhang stehen.
 
(2)    Paragraph (1) above shall apply also to all disputes regarding rights and
duties in connection this Agreement.
(3)    Keine Partei ist berechtigt, Ansprüche aus oder im Zusammenhang mit
diesem Dienstvertrag im Wege des Urkundenprozesses gemäß §§ 592 ff. ZPO geltend
zu machen.
 
(3)    Neither party shall be entitled to assert claims arising from or in
connection with this Agreement by way of summary procedure (relying entirely on
documentary evidence) pursuant to §§ 592 et seqq. of the German Code of Civil
Procedure (ZPO).
§ 15    
 
Anwendbares Recht, Sprache
 
§ 13    
 
Applicable Law, Language
(1)    Dieser Vertrag und seine Auslegung unterliegen dem Recht der
Bundesrepublik Deutschland und der deutschen Gerichtsbarkeit.
 
(1)    This Agreement shall be governed by and construed in accordance with the
laws of the Federal Republic of Germany and German jurisdiction.
(2)    Soweit eine deutsche und eine englische Ausfertigung des Vertrages
besteht: Im Falle eines Widerspruchs der deutschen und der englischen Fassung
ist die deutsche Fassung dieses Dienstvertrages allein maßgeblich.
 
(2)    If there is a German counterpart and an English counterpart of this
Agreement: If there is any inconsistency between the German version and the
English version, the German version shall prevail.
§ 16    
 
Teilnichtigkeitsklausel
 
§ 14    
 
Clause on Partial Nullity
Die etwaige Unwirksamkeit einzelner Bestimmungen dieses Vertrags lässt die
Wirksamkeit der übrigen Vertragsbestimmungen unberührt.
 
Any invalidity of one or more provisions of this Agreement shall not affect the
validity of the rest of the provisions.
§ 17    
 
Originalausfertigung
 
§ 15    
 
Original Counterpart
Beide Parteien bestätigen mit ihrer Unterschrift, jeweils eine beiderseits
unterzeichnete Originalausfertigung dieses Dienstvertrages erhalten zu haben.
 
In signing this Agreement, both parties confirm that they have received an
original counterpart of this Managing Director Agreement signed by both parties.



UNTERSCHRIFTEN / SIGNATURES



_________________, den/the ___________
 
_________________, den/the ___________
 
 
 
 
 
 
Bret DiMarco, Managing Director
Rofin-Sinar Laser GmbH
 
Thomas Merk





1

